Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1, 8-10 and 15 are amended. Claims 3-7 and 12-14 are cancelled. Claims 1, 2, 8-11 and 15 are pending.

Response to Arguments
With regards to applicant’s arguments, filed on 10/16/2020, regarding claim 1 that the combination of Rayavarapu, Choi and Ke does not teach or suggest: 
“transmitting, to a UE, a radio resource control (RRC) connection release message, an indicator indicating that the UE is to enter an RRC_INACTIVE state and an identity (ID) of the UE which is entering the RRC INACTIVE state”. Examiner respectfully disagrees.
The combination of Rayavarapu, Choi and Ke, specifically Rayavarapu discloses transmitting an indicator to the RAN in respect of a radio resource control (RRC) connection with the RAN, wherein the indicator indicates the preference of the mobile device to have the RRC connection either suspended or released. (See Rayavarapu; Par. [52]-[55]) The RAN node transmits to the mobile device an RRC connection release message to instruct release of the established RRC connection. The RRC connection message comprises an identification of the mobile device. (See Rayavarapu; Par. [125]-[133]) The RRC connection release indication transmitted from a RAN node (eNodeB) to the UE is a command to suspend the RRC connection and instructs the See Rayavarapu; Par. [261]-[262], [312])
Therefore, for the reasons shown above, the combination of Rayavarapu, Choi and Ke clearly teaches “transmitting, to a UE, a radio resource control (RRC) connection release message, an indicator indicating that the UE is to enter an RRC_INACTIVE state and an identity (ID) of the UE which is entering the RRC INACTIVE state”.

“requesting a core network suspend a first portion of the flow as the UE enters the RRC_INACTIVE state based on transmission of an ID of an NG application protocol between the base station and the UE (gNB UE NGAP ID), an ID of an NG application protocol (NGC UE NGAP ID) between the core network and the UE and a list of the first portion of the flow”. Examiner respectfully disagrees.
The combination of Rayavarapu, Choi and Ke, specifically Rayavarapu discloses the eNB transmits a suspend message to the MME and/or SGW (possibly via the MME) to inform the CN of the RRC suspension/release and that the UE to enter to the RRC_INACTIVE state. The message may include fields to identify the one or more UEs and possibly bearer identifiers that have been suspended. The message further include fields to identify the MME and eNBs [gNB UE NGAP ID ] associated to the UE at the time the suspension took place. In addition, the message includes the transmission protocol [NGC UE NGAP ID] identity between the UE and the eNB, and the transmission protocol identity between the eNB and the EUTRAN (Core). (See Rayavarapu; Par. [314]-[318], [561]-[570])
first portion of the flow as the UE enters the RRC_INACTIVE state based on transmission of an ID of an NG application protocol between the base station and the UE (gNB UE NGAP ID), an ID of an NG application protocol (NGC UE NGAP ID) between the core network and the UE and a list of the first portion of the flow”.

“requesting the core network to resume the second portion of the flow which is suspended based on transmission of the gNB UE NGAP ID, the NGC UE NGAP ID and the list of the second portion of the flow”. Examiner respectfully disagrees.
The combination of Rayavarapu, Choi and Ke, specifically Rayavarapu discloses that the UE detects the need to resume the RRC connection either due to the arrival of data or due to reception of paging from the network. Paging received from the network includes fields to identify the one or more UEs and to identify the MME and eNBs [gNB UE NGAP ID] associated to the UE at the time the suspension took place. In addition, the message includes the transmission protocol identity [NGC UE NGAP ID] between the UE and the eNB, and the transmission protocol identity between the eNB and the EUTRAN (Core). (See Rayavarapu; Par.  [561]-[570]) The UE sends a RRC Connection Reestablishment Request message with a RRC Suspended Indication to the EUTRAN. The RRC Suspended Indication [Which includes all the previously mentioned IDs] may be contained within a reestablishment cause field of the RRC Connection Reestablishment Request message. The EUTRAN then responds with a connection re-establishment command message. The flow is resumed based on the received UE, MME, eNB and protocol IDs. (See Rayavarapu; Par.  [638]-[642])
requesting the core network to resume the second portion of the flow which is suspended based on transmission of the gNB UE NGAP ID, the NGC UE NGAP ID and the list of the second portion of the flow”.

“receiving, from the core network, the gNB UE NGAP ID, the NGC UE NGAP ID and a list of a third portion of the flow which has resumed”. Examiner respectfully disagrees.
The combination of Rayavarapu, Choi and Ke, specifically Rayavarapu discloses the eNB transmits a suspend message to the MME and/or SGW (possibly via the MME) to inform the CN of the RRC suspension/release and that the UE to enter to the RRC_INACTIVE state. The message may include fields to identify the one or more UEs and possibly bearer identifiers that have been suspended. The message further include fields to identify the MME and eNBs [gNB UE NGAP ID ] associated to the UE at the time the suspension took place. In addition, the message includes the transmission protocol [NGC UE NGAP ID] identity between the UE and the eNB, and the transmission protocol identity between the eNB and the EUTRAN (Core). (See Rayavarapu; Par.  [561]-[570]) The UE sends a RRC Connection Reestablishment Request message with a RRC Suspended Indication to the EUTRAN. The RRC Suspended Indication [Which includes all the previously mentioned IDs] may be contained within a reestablishment cause field of the RRC Connection Reestablishment Request message. The EUTRAN then responds with a connection re-establishment command message. The flow is resumed based on the received UE, MME, eNB and protocol IDs. (See Rayavarapu; Par.  [638]-[641])
receiving, from the core network, the gNB UE NGAP ID, the NGC UE NGAP ID and a list of a third portion of the flow which has resumed”.
As indicated in the applicant’s arguments, filed on 10/16/2020, claims 10 and 15 recite limitations that are substantially similar to those set in claim 1. Therefore, the same response to arguments of claim 1 applies to claims 10 and 15 arguments. 
Therefore, for the reasons shown above, the combination of Rayavarapu, Choi and Ke clearly teaches the claimed invention. Therefore, the rejection of claims 1, 2, 8-11 and 15 is sustained.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

4.	Claims 1, 2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rayavarapu (US. Publication No. 2013/0260811 A1) in view of Choi et al. (US. Publication No. 2014/0242962 A1) and further in view of KE et al. (US. Publication No. 2019/0223152 A1).
Regarding claim 1, Rayavarapu discloses a method for controlling a flow (See Abstract) by a base station (Fig. 1; eNB 102) in a wireless communication system (Fig. 1; System 100), the method comprising:
transmitting, to a UE, a radio resource control (RRC) connection release message (See Par. [261]-[262], [309] and Fig. 8  of Rayavarapu for a reference to the RAN node transmits to the mobile device an RRC connection release message to instruct release of the established RRC connection), an indicator indicating that the UE is to enter an RRC_INACTIVE state (See Par. [261]-[262], [309] and Fig. 8  of Rayavarapu for a reference to that when RRC-Connection suspension criteria is met, an explicit signaling (Indicator) is exchanged between the eNB and the UE to instruct the suspension of the RRC connection, so the UE enters the inactive state [Fig. 8; step D])  and an identity (ID) of the UE which is entering the RRC INACTIVE state  (See Par. [125]-[133] of Rayavarapu for a reference to the RRC connection release message comprises an identification of the mobile device):
requesting a core network to suspend a first portion of the flow as the UE enters the RRC_INACTIVE state (See Par. [314]-[318] and Fig. 8  of Rayavarapu for a reference to the eNB sends an S1 User-plane suspend message to the MME and/or SGW (Core Network). The message identifies the UE, bearers and flows (Events) to be suspended) based on transmission of an ID of an NG application protocol between the base station and the UE (gNB UE NGAP ID) (See Par. [561]-[570] of Rayavarapu for a reference to the RRC connection release message may include fields to identify the one or more UEs and possibly bearer identifiers that have been suspended. The message further include fields to identify the MME and eNBs [gNB UE NGAP ID ] associated to the UE at the time the suspension took place), an ID of an NG application protocol (NGC UE NGAP ID) between the core network and the UE and a list of the first portion of the flow (See Par. [268], [561]-[566] of Rayavarapu for a reference to the request to resume the flow and re-establish the connection contains reconfiguration info [Fig. 30; Step 10], which comprises the transmission protocol identity between the UE and the eNB, and the transmission protocol identity between the eNB and the EUTRAN (Core)):
receiving, from the core network, the gNB UE NGAP ID, the NGC UE NGAP ID and a list of a second portion of the flow which is suspended (See Par. [561]-[570] of Rayavarapu for a reference to the received RRC connection release message may include fields to identify the one or more UEs and possibly bearer identifiers that have been suspended. The message further include fields to identify the MME and eNBs [gNB UE NGAP ID ] associated to the UE at the time the suspension took place):
requesting the core network to resume the second portion of the flow which is suspended (See Par. [638]-[639] of Rayavarapu for a reference to when the UE has UL data to be sent to the network (EUTRAN), the UE sends an RRC Connection re-establishment request message to the EUTRAN (Core) [Fig. 30; Step 7]) based on transmission of the gNB UE NGAP ID, the NGC UE NGAP ID and the list of the second portion of the flow (See Par. [561]-[570] of Rayavarapu for a reference to the RRC connection release message may include fields to identify the one or more UEs and possibly bearer identifiers that have been suspended. The message further include fields to identify the MME and eNBs [gNB UE NGAP ID ] associated to the UE at the time the suspension took place);
receiving, from the core network, the gNB UE NGAP ID, the NGC UE NGAP ID and a list of a third portion of the flow which has resumed (See Par. [638]-[641] of Rayavarapu for a reference to the EUTRAN responds with an RRC connection re-establishment command message [Fig. 30; Step 8]. The flow is resumed based on the received UE, MME, eNB and protocol IDs);
 Rayavarapu does not explicitly disclose determining that the UE needs to enter an RRC_CONNECTED state based on a determination that a size of the uplink data is larger than a preset value or the base station has downlink data to be transmitted to the UE; and transmitting the uplink data to the core network; receiving uplink data, the ID of the UE and a short message authentication code for integrity (short MAC-I) from the UE in the RRC_INACTIVE state.
However, Choi discloses determining that the UE needs to enter an RRC_CONNECTED state based on a determination that a size of the uplink data is larger than a preset value or the base station has downlink data to be transmitted to the UE (See Par. [18], [32], [58]-[59] of Choi for a reference to that when it is determined that the UL data satisfies the SDTX (e.g. UL data size is less than a threshold for a data size of SDTX), or if there is no DL data to be transmitted to the UE, the MME determines that the UE remains operating in the SDTX (Inactive) mode); and transmitting the uplink data to the core network (See Par. [50], [58]-[59] of Choi for a reference to that if it is determined that the data size is small enough to satisfy the SDTX data size threshold, the UE transmits the UL data using the SDTX (inactive) mode. Otherwise, the UE transmits the UL data using the MDTX (connected) mode).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Choi and Rayavarapu. The motivation of combination is enabling the transmission of small amount of data in a more efficient manner, by maintaining the inactive mode, which saves the system’s resources and reduces overhead. (Choi; Par. [20]-[21]).
the combination of Rayavarapu and Choi does not explicitly disclose receiving uplink data, the ID of the UE and a short message authentication code for integrity (short MAC-I) from the UE in the RRC_INACTIVE state.
However, Ke discloses receiving uplink data, the ID of the UE and a short message authentication code for integrity (short MAC-I) from the UE in the RRC_INACTIVE state (See Par. [125]-[127] of KE for a reference to the light connection (Inactive) mode information contains at least an identity of the UE, which comprises short MAC_I).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of KE, Choi and Rayavarapu. The motivation of combination is saving signaling overhead, improving the efficiency of data transmission and reducing the delay of the UE accessing the network, by avoiding frequent establishing and releasing connection according to the data size. (KE; Par. [9]).

See Par. [231], [520] of Rayavarapu for a reference to user plane traffic that is created, suspended and resumed are S1-U sessions for the UE between the eNB and the SGW (Network)).

Regarding claim 8, Rayavarapu does not explicitly disclose the method of claim 1, further comprising, after determining that the UE needs to enter the RRC_CONNECTED state, transmitting, to the UE, an RRC state indicator indicating to the UE to enter the RRC_CONNECTED state.
However, Choi discloses after determining that the UE needs to enter the RRC_CONNECTED state, transmitting, to the UE, an RRC state indicator indicating to the UE to enter the RRC_CONNECTED state (See Par. [35], [125] and Fig. 3 of Choi for a reference to that based on the determination discussed in Par. [58]-[59] of Choi, a paging message [Fig. 3; 302 & 304], is sent to the UE containing a predefined flag/indicator set to a particular value, which indicates whether the SDTX mode or the NDTX mode is used for transmitting data).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Choi and Rayavarapu. The motivation of combination is enabling the transmission of small amount of data in a more efficient manner, by maintaining the inactive mode, which saves the system’s resources and reduces overhead. (Choi; Par. [20]-[21]).

Regarding claim 9, the combination of Rayavarapu and Choi does not explicitly disclose wherein the transmitting of the RRC state indicator comprises transmitting Cell-Radio Network Temporary Identifier (C-RNTI) and tracking area identity (TAI) to the UE.
However, KE discloses wherein the transmitting of the RRC state indicator comprises transmitting Cell-Radio Network Temporary Identifier (C-RNTI) and tracking area identity (TAI() to the UE (See Par. [127], [142], [287] and Fig. 7of KE for a reference to the eNB transmits a reconfiguration request that identifies the light connection (inactive) information for the UE. The light connection Info comprises a location identity of the UE, such as TAI and a cell identity, such as C-RNTI).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of KE, Choi and Rayavarapu. The motivation of combination is saving signaling overhead, improving the efficiency of data transmission and reducing the delay of the UE accessing the network, by avoiding frequent establishing and releasing connection according to the data size. (KE; Par. [9]).

Regarding claim 15, the claim is interpreted and rejected for the same reasons set forth in claim 1, including a base station (Fig. 1; eNB 102) for controlling a flow (See Abstract) in a wireless communication system (Fig. 1; System 100), the base station comprises a memory (See Rayavarapu; Fig. 2; 210 & 214), a transceiver (See Rayavarapu; Fig. 2; 218), and a processor (See Rayavarapu; Fig. 2; 202).
s 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rayavarapu (US. Publication No. 2013/0260811 A1) in view of Choi et al. (US. Publication No. 2014/0242962 A1).
Regarding claim 10, Rayavarapu discloses a method for controlling a flow (See Abstract) by a core network (Fig. 1; SGW 103a & MME 103b) in a wireless communication system (Fig. 1; System 100), the method comprising:
receiving , from a base station, a request to suspend  a first portion of the flow (See Par. [314]-[318] and Fig. 8  of Rayavarapu for a reference to the eNB sends an S1 User-plane suspend message to the MME and/or SGW (Core Network). The message identifies the UE, bearers and flows (Events) to be suspended), an ID of an NG application protocol between the base station and a UE (gNB UE NGAP ID) (See Par. [561]-[570] of Rayavarapu for a reference to the RRC connection release message may include fields to identify the one or more UEs and possibly bearer identifiers that have been suspended. The message further include fields to identify the MME and eNBs [gNB UE NGAP ID ] associated to the UE at the time the suspension took place), an ID of an NG application protocol (NGC UE NGAP ID) between the core network and the UE (See Par. [268], [561]-[566] of Rayavarapu for a reference to the request to resume the flow and re-establish the connection contains reconfiguration info [Fig. 30; Step 10], which comprises the transmission protocol identity between the UE and the eNB, and the transmission protocol identity between the eNB and the EUTRAN (Core)) and a list of the first portion of the flow as the UE enters an RRC_INACTIVE state (See Par. [261]-[262], [309] and Fig. 8  of Rayavarapu for a reference to that when RRC-Connection suspension criteria is met, an explicit signaling (Indicator) is exchanged between the eNB and the UE to instruct the suspension of the RRC connection, so the UE enters the inactive state [Fig. 8; step D]);
suspending  a second portion of the flow from among the first portion of the flow (See Par. [314]-[318]  of Rayavarapu for a reference to the eNB transmits a suspend message to the MME and/or SGW (possibly via the MME) to inform the CN of the RRC suspension/release and that the UE to enter to the RRC_INACTIVE state. As a result the flow would be suspended):
transmitting the gNB UE NGAP ID, the NGC UE NGAP ID and a list of the second portion of the flow which is suspended to the base station (See Par. [638]-[641] of Rayavarapu for a reference to the EUTRAN responds with an RRC connection re-establishment command message [Fig. 30; Step 8]. The flow is resumed based on the received UE, MME, eNB and protocol IDs);
receiving, from the base station, a request to resume the second portion of the flow which is suspended (See Par. [638]-[639] of Rayavarapu for a reference to when the UE has UL data to be sent to the network (EUTRAN), the UE sends an RRC Connection re-establishment request message to the EUTRAN (Core) [Fig. 30; Step 7]), the gNB UE NGAP ID, the NGC UE NGAP ID and the list of the second portion of the flow (See Par. [561]-[570] of Rayavarapu for a reference to the RRC connection release message may include fields to identify the one or more UEs and possibly bearer identifiers that have been suspended. The message further include fields to identify the MME and eNBs [gNB UE NGAP ID ] associated to the UE at the time the suspension took place);
transmitting the gNB UE NGAP ID, the NGC UE NGAP ID and a list of a third portion of the flow which has resumed to the base station (See Par. [638]-[641] of Rayavarapu for a reference to the EUTRAN responds with an RRC connection re-establishment command message [Fig. 30; Step 8]. The flow is resumed based on the received UE, MME, eNB and protocol IDs); and
Rayavarapu does not explicitly disclose receiving uplink data from the base station,  wherein the uplink data is transmitted from the UE to the base station based on the UE being in the RRC INACTIVE state.
However, Choi discloses receiving uplink data from the base station, wherein the uplink data is transmitted from the UE to the base station based on the UE being in the RRC INACTIVE state (See Par. [32], [50], [58]-[59] of Choi for a reference to the UL data size is compared to the SDTX data size threshold. If it is determined that the data size is small enough to satisfy the SDTX data size threshold, the UE transmits the UL data using the SDTX (inactive) mode. Otherwise, the UE transmits the UL data using the MDTX (connected) mode).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Choi and Rayavarapu. The motivation of combination is enabling the transmission of small amount of data in a more efficient manner, by maintaining the inactive mode, which saves the system’s resources and reduces overhead. (Choi; Par. [20]-[21]).

.

Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kweon et al (US. Pub. No. 2017/0127402 A1) discloses methods and apparatuses for controlling uplink (UL) data transmission in wireless communication systems. 
Wei et al. (US. Pub. No. 2018/0176834 A1) discloses radio resource control (RRC) state transition methods for handling small data transmission in a wireless communication system having a 4th Generation (4G) wireless network and a new wireless network. 
Agiwal et al. (US. Pub. No. 2018/0103465 A1) discloses a method and an apparatus for performing a two-step contention based RA procedure.

7.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

8.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.K.F/Examiner, Art Unit 2413      
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413